ORDER
PER CURIAM
Robert D. Betliel appeals from the judgment entered upon a jury verdict finding him guilty of two counts of violation of an order of protection, Sections 455.500, 455.501, 455.538 RSMo.; one count of kidnapping, Section 565,110 RSMo.; and one count of armed criminal action, Section 571.015 RSMo. No jurisprudential purpose would be served by a written opinion. We have furnished the parties with a memorandum, for their information only, setting forth the reasons for our decision. We affirm. Rule 30.25(b).